Exhibit 10.12
 


FIRST AMENDMENT TO
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF
ARC HOSPITALITY PORTFOLIO II HOLDCO, LLC




This FIRST AMENDMENT TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
(this “Amendment”) of ARC HOSPITALITY PORTFOLIO II HOLDCO, LLC (the “Company”),
entered into as of October 6, 2015, by and among AMERICAN REALTY CAPITAL
HOSPITALITY PORTFOLIO MEMBER, LP, a Delaware limited partnership (together with
its successors and permitted assigns in such Person’s capacity as a member of
the Company, the “Class B Member”), W2007 EQUITY INNS PARTNERSHIP, L.P., a
Tennessee limited partnership, and W2007 EQUITY INNS TRUST, a Maryland trust
(collectively, and together with their respective successors and permitted
assigns, each in such Person’s capacity as a member of the Company, the “Class A
Member”), amends that certain Amended and Restated Limited Liability Company
Agreement of the Company (the “Agreement”), dated February 27, 2015, by and
among the Class A Member, the Class B Member and William G. Popeo, as the
Special Member. Capitalized terms used and not otherwise defined herein shall
have the meaning ascribed to them in the Agreement.




RECITALS


WHEREAS, the Mortgage Borrowers are in the process of refinancing the loan in
the principal amount of $227,000,000.00 made to the Mortgage Borrowers by Ladder
Capital Finance LLC (“Ladder”) and Deutsche Bank AG, New York Branch by entering
into a new loan agreement with Ladder and German American Capital Corporation
(together with Ladder, the “Refinance Lender”) as lenders, for a loan in the
original principal amount of Two Hundred Thirty Two Million and 0/100 Dollars
($232,000,000.00) (the “New Loan”), and
WHEREAS, the Class A Member and the Class B Member desire to enter into this
Amendment in order to accurately reference the New Loan.
NOW, THEREFORE, in order to carry out the intentions expressed above and in
consideration of the mutual agreements hereinafter contained, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the Class A Member and the Class B Member hereby agree to
amend the Agreement as follows.


1.
Section 1.1 of the Agreement is hereby amended as follows:



a.
The definition of “Mortgage Loan” is hereby deleted in its entirety and restated
as follows:



“Mortgage Loan” means the loan in the original principal amount of Two Hundred
Thirty Two Million and 00/100 Dollars ($232,000,000.00) made by Mortgage Lender


1



--------------------------------------------------------------------------------

Exhibit 10.12
 


to Borrower in accordance with the terms, conditions and provisions of the
Mortgage Loan Documents.


b.
The definition of “Mortgage Loan Agreement” is hereby deleted in its entirety
and restated as follows:



“Mortgage Loan Agreement” means that certain Loan Agreement, among the Borrowers
and Lender, dated October 6, 2015, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.


c.
The definition of “Recognition Agreements” is hereby deleted in its entirety and
restated as follows:



“Recognition Agreements” means, collectively, (i) that certain Recognition
Agreement, dated as of October 6, 2015, by and among Mortgage Lender, Mortgage
Borrower, TRS and the Class A Member, and (ii) any recognition agreement
hereafter entered into by the Class A Member with respect to any Additional
Mezzanine Loan.


3.
Schedule 1.1(b) of the Agreement is hereby deleted in its entirety and restated
as set forth on Exhibit A attached hereto.

4.
Effective as of the date hereof, this Amendment amends and is hereby
incorporated in and forms a part of the Agreement, and except as amended hereby
the Agreement is confirmed in all respects and remains in full force and effect.
The Agreement and this Amendment constitute the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
negotiations, representations or agreements relating thereto, whether written or
oral. No amendment or modification of this Amendment shall be valid or binding
upon the parties unless in writing and signed by the parties hereto.

5.
The parties agree that if any provision of this Amendment is found to be invalid
or unenforceable, it will not affect the validity or enforceability of any other
provision. This Amendment shall be governed by the laws of the State of
Delaware, without regard to the choice of law principles thereof.



[SIGNATURE PAGES FOLLOW]


2



--------------------------------------------------------------------------------

Exhibit 10.12
 


IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Amendment as of the date first set forth above.




Class B Member:


ARC HOSPITALITY PORTFOLIO MEMBER, LP


By: ARC Hospitality Portfolio Member GP, LLC,
its general partner






By: /s/ Paul C. Hughes    
Name: Paul C. Hughes
Title: Authorized Signatory
[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]


3



--------------------------------------------------------------------------------

Exhibit 10.12
 


Class A Member:
W2007 EQUITY INNS PARTNERSHIP, L.P.


By: W2007 Grace Acquisition I, Inc.,
its general partner


By: /s/ Gregory M. Fay    
Name: Gregory M. Fay
Title: Vice President
W2007 EQUITY INNS TRUST


By: /s/ Todd Giannoble    
Name: Todd Giannoble
Title: Administrative Trustee


4



--------------------------------------------------------------------------------

Exhibit 10.12
 


EXHIBIT A


Replacement Schedule 1.1(b)


Mortgage Loan Documents


All documents dated as of October 6, 2015 unless otherwise stated herein.
1.
Loan Agreement, between the entities identified as borrowers therein
(individually, each, a “Borrower” and collectively, “Borrowers”), Ladder Capital
Finance LLC (“LCF”) and German American Capital Corporation (“GACC”, and
together with LCF, collectively, “Lender”);



2.
Promissory Note A-1 by Borrowers to LCF in the original principal sum of
$60,000,000;



3.
Promissory Note A-2 by Borrowers to LCF in the original principal sum of
$39,600,000;



4.
Promissory Note A-3 by Borrowers to LCF in the original principal sum of
$39,600,000;



5.
Promissory Note A-4 by Borrowers to GACC in the original principal sum of
$40,000,000;



6.
Promissory Note A-5 by Borrowers to GACC in the original principal sum of
$26,400,000;



7.
Promissory Note A-6 by Borrowers to GACC in the original principal sum of
$26,400,000;



8.
Deed to Secure Debt, Assignment of Leases and Rents, Security Agreement and
Fixture Filing by ARC Hospitality Portfolio II Owner, LLC and ARC Hospitality
Portfolio II MISC TRS, LLC in favor of Lender, to be recorded in Chatham County,
Georgia;



9.
Deed to Secure Debt, Assignment of Leases and Rents, Security Agreement and
Fixture Filing by ARC Hospitality Portfolio II Owner, LLC and ARC Hospitality
Portfolio II TRS, LLC in favor of Lender, to be recorded in Whitfield County,
Georgia;



10.
Deed to Secure Debt, Assignment of Leases and Rents, Security Agreement and
Fixture Filing by ARC Hospitality Portfolio II Owner, LLC and ARC Hospitality
Portfolio II HIL TRS, LLC in favor of Lender, to be recorded in Richmond County,
Georgia;



11.
Deed of Trust, Assignment of Leases and Rents and Security Agreement by ARC
Hospitality Portfolio II NTC Owner, LP and ARC Hospitality Portfolio II NTC TRS,
LP in favor of Lender, to be recorded in Buncombe County, North Carolina;



12.
Mortgage, Assignment of Leases and Rents and Security Agreement by ARC
Hospitality Portfolio II Owner, LLC and ARC Hospitality Portfolio II TRS, LLC in
favor of Lender, to be recorded in Orange County, Florida;





5



--------------------------------------------------------------------------------

Exhibit 10.12
 


13.
Mortgage, Assignment of Leases and Rents and Security Agreement by ARC
Hospitality Portfolio II Owner, LLC and ARC Hospitality Portfolio II TRS, LLC in
favor of Lender, to be recorded in Orange County, Florida;



14.
Mortgage, Assignment of Leases and Rents and Security Agreement by ARC
Hospitality Portfolio II Owner, LLC and ARC Hospitality Portfolio II MISC TRS,
LLC in favor of Lender, to be recorded in Duval County, Florida;



15.
Deed of Trust, Assignment of Leases and Rents and Security Agreement by ARC
Hospitality Portfolio II NTC Owner, LP and ARC Hospitality Portfolio II NTC TRS,
LP in favor of Lender, to be recorded in Travis County, Texas;



16.
Deed of Trust, Assignment of Leases and Rents and Security Agreement by ARC
Hospitality Portfolio II NTC Owner, LP and ARC Hospitality Portfolio II NTC HIL
TRS, LP in favor of Lender, to be recorded in Brazos County, Texas;


17.
Deed of Trust, Assignment of Leases and Rents and Security Agreement by ARC
Hospitality Portfolio II NTC Owner, LP and ARC Hospitality Portfolio II NTC TRS,
LP in favor of Lender, to be recorded in Harris County, Texas;



18.
Mortgage, Assignment of Leases and Rents and Security Agreement by ARC
Hospitality Portfolio II Owner, LLC and ARC Hospitality Portfolio II HIL TRS,
LLC in favor of Lender, to be recorded in DuPage County, Illinois;



19.
Mortgage, Assignment of Leases and Rents and Security Agreement by ARC
Hospitality Portfolio II Owner, LLC and ARC Hospitality Portfolio II MISC TRS,
LLC in favor of Lender, to be recorded in Champaign County, Illinois;

    
20.
Open-End Mortgage Deed, Assignment of Leases and Rents, Security Agreement and
Fixture Filing by ARC Hospitality Portfolio II Owner, LLC and ARC Hospitality
Portfolio II HIL TRS, LLC in favor of Lender, to be recorded in New Haven
County, Connecticut.



21.
Open-End Mortgage Deed, Assignment of Leases and Rents, Security Agreement and
Fixture Filing by ARC Hospitality Stratford, LLC and ARC Hospitality TRS
Stratford, LLC in favor of Lender, to be recorded in Fairfield County,
Connecticut;



22.
Deed of Trust, Assignment of Leases and Rents and Security Agreement by ARC
Hospitality Portfolio II Owner, LLC and ARC Hospitality Portfolio II HIL TRS,
LLC in favor of Lender, to be recorded in King County, Washington;



23.
Mortgage, Assignment of Leases and Rents and Security Agreement by ARC
Hospitality Portfolio II Owner, LLC and ARC Hospitality Portfolio II TRS, LLC in
favor of Lender, to be recorded in Jefferson County, Kentucky;





6



--------------------------------------------------------------------------------

Exhibit 10.12
 


24.
Mortgage, Assignment of Leases and Rents and Security Agreement by ARC
Hospitality Portfolio II Owner, LLC and ARC Hospitality Portfolio II HIL TRS,
LLC in favor of Lender, to be recorded in Marion County, Indiana;



25.
Mortgage by ARC Hospitality Portfolio II Owner, LLC and ARC Hospitality
Portfolio II MISC TRS, LLC in favor of Lender, to be recorded in Ingham County,
Michigan;



26.
Mortgage, Assignment of Leases and Rents and Security Agreement by ARC
Hospitality Portfolio II Owner, LLC and ARC Hospitality Portfolio II TRS, LLC in
favor of Lender, to be recorded in Sandoval County, New Mexico;



27.
Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing by ARC Hospitality Portfolio II NTC Owner, LP and ARC Hospitality
Portfolio II NTC TRS, LP in favor of Lender, to be recorded in San Diego County,
California;



28.
Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing by ARC Hospitality Portfolio II Owner, LLC and ARC Hospitality Portfolio
II HIL TRS, LLC in favor of Lender, to be recorded in Blount County, Tennessee;



29.
Assignment of Leases and Rents by ARC Hospitality Portfolio II Owner, LLC and
ARC Hospitality Portfolio II MISC TRS, LLC to Lender, to be recorded in Chatham
County, Georgia;



30.
Assignment of Leases and Rents by ARC Hospitality Portfolio II Owner, LLC and
ARC Hospitality Portfolio II TRS, LLC to Lender, to be recorded in Whitfield
County, Georgia;



31.
Assignment of Leases and Rents by ARC Hospitality Portfolio II Owner, LLC and
ARC Hospitality Portfolio II HIL TRS, LLC to Lender, to be recorded in Richmond
County, Georgia;



32.
Assignment of Leases and Rents by ARC Hospitality Portfolio II NTC Owner, LP and
ARC Hospitality Portfolio II NTC TRS, LP to Lender, to be recorded in Buncombe
County, North Carolina;



33.
Assignment of Leases and Rents by ARC Hospitality Portfolio II Owner, LLC and
ARC Hospitality Portfolio II TRS, LLC to Lender, to be recorded in Orange
County, Florida;



34.
Assignment of Leases and Rents by ARC Hospitality Portfolio II Owner, LLC and
ARC Hospitality Portfolio II TRS, LLC to Lender, to be recorded in Orange
County, Florida;



35.
Assignment of Leases and Rents by ARC Hospitality Portfolio II Owner, LLC and
ARC Hospitality Portfolio II MISC TRS, LLC to Lender, to be recorded in Duval
County, Florida;



36.
Assignment of Leases and Rents by ARC Hospitality Portfolio II NTC Owner, LP and
ARC Hospitality Portfolio II NTC TRS, LP to Lender, to be recorded in Travis
County, Texas;



7



--------------------------------------------------------------------------------

Exhibit 10.12
 




37.
Assignment of Leases and Rents by ARC Hospitality Portfolio II NTC Owner, LP and
ARC Hospitality Portfolio II NTC HIL TRS, LP to Lender, to be recorded in Brazos
County, Texas;


38.
Assignment of Leases and Rents by ARC Hospitality Portfolio II NTC Owner, LP and
ARC Hospitality Portfolio II NTC TRS, LP to Lender, to be recorded in Harris
County, Texas;



39.
Assignment of Leases and Rents by ARC Hospitality Portfolio II Owner, LLC and
ARC Hospitality Portfolio II HIL TRS, LLC to Lender, to be recorded in DuPage
County, Illinois;



40.
Assignment of Leases and Rents by ARC Hospitality Portfolio II Owner, LLC and
ARC Hospitality Portfolio II MISC TRS, LLC to Lender, to be recorded in
Champaign County, Illinois;

    
41.
Assignment of Leases and Rents by ARC Hospitality Portfolio II Owner, LLC and
ARC Hospitality Portfolio II HIL TRS, LLC to Lender, to be recorded in New Haven
County, Connecticut;



42.
Assignment of Leases and Rents by ARC Hospitality Stratford, LLC and ARC
Hospitality TRS Stratford, LLC to Lender, to be recorded in Fairfield County,
Connecticut;



43.
Assignment of Leases and Rents by ARC Hospitality Portfolio II Owner, LLC and
ARC Hospitality Portfolio II HIL TRS, LLC to Lender, to be recorded in King
County, Washington;



44.
Assignment of Leases and Rents by ARC Hospitality Portfolio II Owner, LLC and
ARC Hospitality Portfolio II TRS, LLC to Lender, to be recorded in Jefferson
County, Kentucky;



45.
Assignment of Leases and Rents by ARC Hospitality Portfolio II Owner, LLC and
ARC Hospitality Portfolio II HIL TRS, LLC to Lender, to be recorded in Marion
County, Indiana;



46.
Assignment of Leases and Rents by ARC Hospitality Portfolio II Owner, LLC and
ARC Hospitality Portfolio II MISC TRS, LLC in favor of Lender, to be recorded in
Ingham County, Michigan;



47.
Assignment of Leases and Rents by ARC Hospitality Portfolio II Owner, LLC and
ARC Hospitality Portfolio II TRS, LLC in favor of Lender, to be recorded in
Sandoval County, New Mexico;



48.
Assignment of Leases and Rents by ARC Hospitality Portfolio II NTC Owner, LP and
ARC Hospitality Portfolio II NTC TRS, LP in favor of Lender, to be recorded in
San Diego County, California;





8



--------------------------------------------------------------------------------

Exhibit 10.12
 


49.
Assignment of Leases and Rents by ARC Hospitality Portfolio II Owner, LLC and
ARC Hospitality Portfolio II HIL TRS, LLC in favor of Lender, to be recorded in
Blount County, Tennessee;



50.
Cash Management Agreement between Borrowers, ARC Hospitality Portfolio II TRS
Holdco, LLC, Lender and Wells Fargo Bank, N.A.;



51.
Deposit Account Control Agreement (Crestline) between ARC Hospitality Portfolio
II TRS Holdco, LLC, ARC Hospitality Portfolio II MISC TRS, LLC, ARC Hospitality
Portfolio II Owner, LLC, ARC Hospitality Portfolio Owner II NTC Owner, LP, ARC
Hospitality Portfolio II TRS, LLC, ARC Hospitality Portfolio II NTC TRS, LP,
Lender and Wells Fargo Bank, N.A.;



52.
Deposit Account Control Agreement (McKibbon) between ARC Hospitality Portfolio
II TRS Holdco, LLC, ARC Hospitality Portfolio II Owner, LLC, ARC Hospitality
Portfolio II NTC Owner, LP, ARC Hospitality Portfolio II MISC TRS, LLC, ARC
Hospitality Portfolio NTC TRS, LP, Lender and Wells Fargo Bank, N.A.;



53.
Deposit Account Control Agreement (Hilton) between ARC Hospitality Portfolio II
TRS Holdco, LLC, ARC Hospitality Portfolio II Owner, LLC, ARC Hospitality
Portfolio II NTC Owner, LP, ARC Hospitality Portfolio II HIL TRS, LLC, ARC
Hospitality Portfolio II NTC HIL TRS, LP, Borrowers, Lender and Wells Fargo
Bank, N.A.;



54.
Deposit Account Control Agreement (Stratford) between ARC Hospitality TRS
Holding, LLC, ARC Hospitality Stratford, LLC, ARC Hospitality TRS Stratford,
LLC, Lender and Wells Fargo Bank, N.A.;



55.
Guaranty of Recourse Obligations by American Realty Capital Hospitality Trust,
Inc. (“Guarantor”) for the benefit of Lender;



56.
Environmental Indemnity Agreement by Borrowers and Guarantor in favor of Lender;



57.
Recognition Agreement by and between Lender, W2007 Equity Inns Trust and W2007
Equity Inns, L.P.;



58.
Assignment of Management Agreement and Subordination of Management Fees
(Operating Agreement) (Crestline) by ARC Hospitality Portfolio II NTC TRS, LP,
ARC Hospitality Portfolio II MISC TRS, LLC and ARC Hospitality Portfolio II TRS,
LLC to Lender and consented and agreed to by American Realty Capital Hospitality
Grace Portfolio, LLC and ARC Hospitality Portfolio II Owner, LLC and ARC
Hospitality Portfolio II NTC Owner, LP;



59.
Assignment of Management Agreement and Subordination of Management Fees
(Operating Agreement) (McKibbon) by ARC Hospitality Portfolio II NTC TRS, LP and
ARC Hospitality Portfolio II MISC TRS, LLC to Lender and consented and agreed to
by American



9



--------------------------------------------------------------------------------

Exhibit 10.12
 


Realty Capital Hospitality Grace Portfolio, LLC, ARC Hospitality Portfolio II
Owner, LLC, and ARC Hospitality Portfolio II NTC Owner, LP;


60.
Assignment of Management Agreement and Subordination of Management Fees
(Operating Agreement) (Hilton) by ARC Hospitality Portfolio II HIL TRS, LP and
ARC Hospitality Portfolio II NTC HIL TRS, LP to Lender and consented and agreed
to by American Realty Capital Hospitality Grace Portfolio, LLC and ARC
Hospitality Portfolio II Owner, LLC and ARC Hospitality Portfolio II NTC Owner,
LP;



61.
Assignment of Management Agreement and Subordination of Management Fees
(Operating Agreement) (Courtyard Houston) by ARC Hospitality Portfolio II NTC
TRS, LP to Lender and consented and agreed to by American Realty Capital
Hospitality Grace Portfolio, LLC and ARC Hospitality Portfolio II NTC Owner, LP;



62.
Assignment of Management Agreement and Subordination of Management Fees
(Operating Agreement) (Stratford) by ARC Hospitality TRS Stratford, LLC to
Lender and consented and agreed to by American Realty Capital Hospitality Grace
Portfolio, LLC and ARC Hospitality Stratford, LLC;



63.
Assignment of Management Agreement and Subordination of Management Fees
(Management Agreement) (Crestline) by ARC Hospitality Portfolio II NTC TRS, LP,
ARC Hospitality Portfolio II MISC TRS, LLC and ARC Hospitality Portfolio II TRS,
LLC to Lender and consented and agreed to by ARC Hospitality Portfolio II Owner,
LLC, ARC Hospitality Portfolio II NTC Owner, LP, American Realty Capital
Hospitality Properties, and LLC Crestline Hotels & Resorts, LLC;



64.
Assignment of Management Agreement and Subordination of Management Fees
(Management Agreement) (McKibbon) by ARC Hospitality Portfolio II NTC TRS, LP
and ARC Hospitality Portfolio II MISC TRS, LLC to Lender and consented and
agreed to by ARC Hospitality Portfolio II Owner, LLC, ARC Hospitality Portfolio
II NTC Owner, LP, American Realty Capital Hospitality Properties, LLC and
McKibbon Hotel Management, Inc.;



65.
Assignment of Management Agreement and Subordination of Management Fees
(Management Agreement) (Hampton Inn) by ARC Hospitality Portfolio II HIL TRS, LP
to Lender and consented and agreed to by ARC Hospitality Portfolio II Owner, LLC
American Realty Capital Hospitality Properties, LLC and Hampton Inns Management
LLC;



66.
Assignment of Management Agreement and Subordination of Management Fees
(Management Agreement) (Homewood Suites) by ARC Hospitality Portfolio II HIL
TRS, LP to Lender and consented and agreed to by ARC Hospitality Portfolio II
Owner, LLC American Realty Capital Hospitality Properties, LLC and Homewood
Suites Management LLC;





10



--------------------------------------------------------------------------------

Exhibit 10.12
 


67.
Assignment of Management Agreement and Subordination of Management Fees
(Management Agreement) (Courtyard Houston) by ARC Hospitality Portfolio II NTC
TRS, LP to Lender and consented and agreed to by ARC Hospitality Portfolio II
NTC Owner, LP, American Realty Capital Hospitality Properties, LLC and Crestline
Hotels & Resorts, LLC;



68.
Assignment of Management Agreement and Subordination of Management Fees
(Management Agreement) (Stratford) by ARC Hospitality TRS Stratford, LLC to
Lender and consented and agreed to by ARC Hospitality Stratford, LLC, American
Realty Capital Hospitality Properties, LLC and Crestline Hotels & Resorts, LLC;



69.
Liquor License Agreement, made by ARC Hospitality Portfolio II TX Beverage
Company, LLC, ARC Hospitality Portfolio II NTC TRS, LP, and ARC Hospitality
Portfolio II NTC Owner, LP to Lender;



70.
Assignment of Management Agreement and Subordination of Management Fees
(Management Agreement), made by ARC Hospitality Portfolio II NTC TRS, LP to
Lender and consented to by ARC Hospitality Portfolio II NTC Owner, LP, ARC
Hospitality Portfolio II TX Beverage Company, LLC and Crestline Hotels and
Resorts LLC;



71.
Pledge and Security Agreement (Texas) made by ARC Hospitality Portfolio TX
Holdings, LLC to Lender, acknowledged and agreed to by ARC Hospitality Portfolio
II TX Beverage Company, LLC, ARC Hospitality Portfolio II NTC TRS, LP and ARC
Hospitality Portfolio II NTC Owner, LP;



72.
Contribution Agreement, made by and between Borrowers and Lender;



73.
Borrowers’ Closing Certificate, made by Borrowers to Lender;



74.
Anti-Coercion statement, made by ARC Hospitality Portfolio II Owner, LLC and ARC
Hospitality Portfolio II TRS, LLC, and delivered to Lender;


75.
Anti-Coercion statement, made by ARC Hospitality Portfolio II Owner, LLC and ARC
Hospitality Portfolio II TRS, LLC, and delivered to Lender;



76.
Anti-Coercion statement, made by ARC Hospitality Portfolio II Owner, LLC and ARC
Hospitality Portfolio II MISC TRS, LLC, and delivered to Lender;



77.
Notice to Owner – Mortgagor, from ARC Hospitality Portfolio II Owner, LLC and
ARC Hospitality Portfolio II TRS, LLC to Lender;


78.
Notice to Owner – Mortgagor, from ARC Hospitality Portfolio II Owner, LLC and
ARC Hospitality Portfolio II TRS, LLC to Lender;



79.
Notice to Owner – Mortgagor, from ARC Hospitality Portfolio II Owner, LLC and
ARC Hospitality Portfolio II MISC TRS, LLC to Lender;



11



--------------------------------------------------------------------------------

Exhibit 10.12
 




80.
Notice and Agreement, by and between ARC Hospitality Portfolio II NTC Owner, LP
and ARC Hospitality Portfolio II NTC TRS, LP and Lender;



81.
Notice and Agreement, by and between ARC Hospitality Portfolio II NTC Owner, LP
and ARC Hospitality Portfolio II NTC HIL TRS, LP and Lender;



82.
Notice and Agreement, by and between by ARC Hospitality Portfolio II NTC Owner,
LP and ARC Hospitality Portfolio II NTC TRS, LP and Lender;



83.
UCC-1 Financing Statements to be filed in each of the applicable locations set
forth on Schedule I;



84.
UCC-1 Financing Statements, naming each Borrower, as debtor, and Lender, as
secured party, to be filed with Delaware Secretary of State;



85.
UCC-1 Financing Statement pertaining to the Texas Liquor License Agreement;



86.
Post-Closing Obligations Letter, by Borrowers for the benefit of Lender; and



87.
Title Company Escrow Letter, by and between Borrowers, First American Title
Insurance Company, National Land Tenure Company LLC, and Lender.





12



--------------------------------------------------------------------------------


Exhibit 10.12
 


SCHEDULE I


Property
Address
City/State/
Zip
Hampton Inn Orlando International Drive/Convention Center
8900 Universal Boulevard
Orlando, FL 32819
Homewood Suites by Hilton Orlando – International Drive/Convention Center
8745 International Drive
Orlando, FL 32819
Courtyard Dalton
411 Holiday Drive
Dalton, GA 30720
Hilton Garden Inn Albuquerque –North/Rio Rancho
1771 Rio Rancho Boulevard
Albuquerque, NM 87124
Hampton Inn Milford
129 Plains Road
Milford, CT 06460
Homewood Suites by Hilton Augusta
1049 Stevens Creek Road
Augusta, GA 30907
Hampton Inn Chicago/Naperville
1087 East Diehl Road
Naperville, IL 60563
Hampton Inn Indianapolis –NE/Castleton
6817 East 82nd Street
Indianapolis, IN 46250
Hampton Inn Knoxville – Airport
148 International Avenue
Alcoa, TN 37701
Homewood Suites by Hilton Seattle Downtown
206 Western Avenue West
Seattle, WA 98119
TownePlace Suites Savannah Midtown
11309 Abercorn Street
Savannah, GA 31419
Hilton Garden Inn Louisville East
1530 Alliant Avenue
Louisville, KY 40299
Residence Inn Jacksonville Airport
1310 Airport Road
Jacksonville, FL 32218
Hampton Inn Champaign/Urbana
1200 West University Avenue
Urbana, IL 61801
Hampton Inn East Lansing
2500 Coolidge Road
East Lansing, MI 48823
SpringHill Suites Asheville
Two Buckstone Place
Asheville, NC 28805
Courtyard San Diego Carlsbad/McClellan-Palomar Airport
5835 Owens Avenue
Carlsbad, CA 92008
Courtyard Houston I-10 West/Energy Corridor
12401 Katy Freeway
Houston, TX 77079
Hampton Inn Austin – North @ I-35 & Hwy 183
7619 I-35 North
Austin, TX 78752
Hampton Inn College Station
320 Texas Avenue South
College Station, TX 77840
Homewood Suites - Stratford, CT
6905 Main Street
Stratford, CT 06615





13

